Third District Court of Appeal
                               State of Florida

                        Opinion filed December 20, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                  No. 3D17-333

                          Lower Tribunal No. 96-5184
                             ________________


                          William Shaun Jordan,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Victoria R. Brennan, Judge.

      William Shaun Jordan, in proper person.

      Pamela Jo Bondi, Attorney General, and Magaly Rodriguez, Assistant
Attorney General, for appellee.


Before SUAREZ, LAGOA, and SCALES, JJ.

      LAGOA, J.
      William Shaun Jordan (“Jordan”) appeals the denial of his third Rule

3.800(a) post-conviction motion arguing that his sentences are illegal because of

the “stacking” of his three mandatory minimum sentences. For the reasons stated

below, we affirm.

I.    PROCEDURAL HISTORY

      In 1996, during a drug sweep in South Miami Heights, Jordan used a firearm

against one police officer and brandished it against two others.         Jordan was

charged with one count of attempted first degree murder of a law enforcement

officer and two counts of aggravated assault on two different law enforcement

officers. Following trial, Jordan was convicted of: (1) attempted second-degree

murder of a law enforcement officer with a firearm (upon Officer Macken); (2)

aggravated assault of a law enforcement officer with a firearm (upon Sergeant

Gallagher); and (3) aggravated assault of a law enforcement officer with a firearm

(upon Officer Guerrier).

      The trial court sentenced Jordan to thirty years in prison on the attempted

second-degree murder conviction (Macken), a consecutive five years in prison on

the aggravated assault (Gallagher), and another consecutive five years in prison on

the aggravated assault (Guerrier), for a total of forty years. Each conviction carried

a three-year firearm minimum mandatory sentence to run consecutively, thereby,

“stacking” to a nine-year minimum sentence.



                                          2
      On March 10, 2015, Jordan filed a motion (through counsel)1 to correct

illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800(a).2 Jordan

contended that the stacking of the minimum mandatory portions of the three

sentences was impermissible because the evidence did not show that each use of

the firearm by Jordan was a separate transaction or episode. The motion was

summarily denied by the trial court in its order. That order was timely appealed to

this Court, and this Court reversed, as we could not “determine from the record

provided whether the consecutive three-year mandatory minimum sentences for

multiple counts of aggravated assault with a firearm were allegedly committed

during a single criminal episode and whether such sentences are illegal.” Jordan v.

State, 182 So. 3d 819, 821 (Fla. 3d DCA 2016). This Court remanded “for the

[trial] court to conduct any further hearing as necessary or to enter an order with

record attachments conclusively establishing Jordan is not entitled to relief.” Id.

      On remand, on March 15, 2016, the trial court entered a detailed order

denying Jordan’s motion for post-conviction relief, and attached portions of the

record conclusively establishing that Jordan was not entitled to relief. This appeal

ensued.3
1 While both the trial court and the State characterize the March 10, 2015, motion
as pro se, the motion appears to have been signed by Clayton R. Kaeiser as
attorney for defendant.
2We note that the March 10, 2015 motion was Jordan’s third Rule 3.800(a)
motion, and his fifth motion for post-conviction relief.


                                          3
II.   ANALYSIS

      On appeal, Jordan argues the same issue raised in his March 10, 2015,

motion, namely whether the “stacking” of mandatory minimum sentences is

permitted under the circumstances of this case. The answer turns on whether the

incidents in the instant case consisted of separate criminal episodes, or

alternatively, if a single criminal episode, the incidents caused injury to multiple

victims or multiple injuries to one victim, thus bifurcating the episode for

sentencing purposes.

      A.    Legal Standard for Stacking Mandatory Minimums

      As recognized by the Florida Supreme Court, “[a]ny discussion as to this

issue should begin with our decision in Palmer v. State, 438 So. 2d 1 (Fla.1983).”

State v. Sousa, 903 So. 2d 923, 924 (Fla. 2005). In Palmer, the defendant walked

into a funeral parlor, brandished a gun, and simultaneously robbed thirteen people,

though with no injury or discharge of the gun. Palmer, 438 So. 2d at 2. The trial

court imposed the three-year mandatory minimum consecutively as to each of the

13 counts of robbery for which the defendant was convicted. Id. The Florida

Supreme Court reversed on the ground that the Legislature had not authorized the

stacking of mandatory minimums for multiple offenses committed in the same


3 On February 14, 2017, this Court granted Jordan’s petition for a belated appeal of
the March 15, 2016 order, as Jordan had timely placed his appeal into the hands of
prison officials.

                                         4
criminal episode. Id. at 3-4 (implicitly finding that all the offenses occurred in the

same episode).4 The Florida Supreme Court, however, left open the possibility of

“consecutive mandatory minimum sentences for offenses arising from separate

incidents occurring at separate times and places.” Id. at 4.

      Next, in State v. Thomas, 487 So. 2d 1043 (Fla. 1986), the Florida Supreme

Court limited Palmer’s holding with regard to multiple offenses in the same

criminal episode, specifically permitting stacking of mandatory minimums “where

a defendant committed two separate and distinct offenses involving multiple

victims during one criminal episode.” Sousa, 903 So. 2d at 925 (describing the

holding in Thomas). In Thomas, the defendant shot a woman in her bedroom, but

that victim managed to escape outside before the defendant shot her again.

Thomas, 487 So. 2d at 1044. The victim’s son attempted to intervene outside the

trailer, but the defendant fired his gun at the son (and missed). Id. The Florida

Supreme Court upheld the stacking of the mandatory minimum for the attempted

murder of the woman and the aggravated assault of the son. Id. at 1044-45.



4 “In Wilson, where the defendant possessed a gun while kidnapping the one victim
and then taking her by car a short distance and sexually assaulting her, we held that
the offenses occurred during a single episode. In State v. Ames, 467 So. 2d 994
(Fla.1985), where the defendant possessed a gun while breaking into a woman’s
house, robbing her in one room and raping her in another, we held that the three
offenses occurred during a single episode.” State v. Thomas, 487 So. 2d 1043,
1044 (Fla. 1986).


                                          5
      In State v. Christian, 692 So. 2d 889 (Fla. 1997), during a bar fight, the

defendant shot the first victim three times from behind, then shot and wounded the

second victim, who had attempted to intervene. Id. at 890. The Florida Supreme

Court rejected the argument that stacking was not permitted because these offenses

occurred in the same criminal episode. Id. Generally,

             for offenses arising from a single episode, stacking is
             permissible where the violations of the mandatory
             minimum statutes cause injury to multiple victims, or
             multiple injuries to one victim. The injuries bifurcate the
             crimes for stacking purposes. The stacking of firearm
             mandatory minimum terms thus is permissible where the
             defendant shoots at multiple victims, and impermissible
             where the defendant does not fire the weapon.

Id. at 890-91 (footnotes omitted).5

5 Subsequent to Christian, the Florida Legislature amended section 775.087,
Florida Statutes, to add new subsection (2)(d), which reads:

             It is the intent of the Legislature that offenders who
             actually possess, carry, display, use, threaten to use, or
             attempt to use firearms or destructive devices be
             punished to the fullest extent of the law, and the
             minimum terms of imprisonment imposed pursuant to
             this subsection shall be imposed for each qualifying
             felony count for which the person is convicted. The
             court shall impose any term of imprisonment provided
             for in this subsection consecutively to any other term of
             imprisonment imposed for any other felony offense.

§ 775.087(2)(d), Fla. Stat. (1999). While this provision does not apply to the
instant case, as Jordan was sentenced prior to the amendment, the Florida Supreme
Court has held that the amendment is consistent with its decisions predating the
amendment, particularly Christian and Thomas. See Sousa, 903 So. 2d at 927.


                                         6
      The Florida Supreme Court again addressed stacking in Sousa. In Sousa, the

defendant committed two counts of attempted murder with a firearm and one count

of aggravated assault with a firearm in rapid succession.6 Sousa, 903 So. 2d at

924. The Florida Supreme Court upheld the stacking of the mandatory minimums

for the two attempted murders with a firearm and the aggravated assault with a

firearm. Id. at 928.

      Under Florida law, stacking minimum mandatory sentences is therefore

generally permissible when separate criminal episodes occur and generally not

permissible when all offenses occur as part of a single criminal episode. But, when

such offenses occur as part of a single criminal episode, “stacking is permissible

where the violations of the mandatory minimum statutes cause injury to multiple

victims, or multiple injuries to one victim. The injuries bifurcate the crimes for

stacking purposes. The stacking of firearm mandatory minimum terms thus is

permissible where the defendant shoots at multiple victims, and impermissible

where the defendant does not fire the weapon.” Christian, 692 So. 2d at 890-91

(footnotes omitted). We now apply these legal standards to the case before us.

      B.     Application to the Instant Case



6In Sousa, it is clear that two of the victims were shot in a single criminal episode.
The opinion, however, is unclear as to whether the offense against the third victim
occurred in the same or a separate criminal episode.


                                          7
      In the instant case, the facts established at trial show that Jordan’s offenses

were not committed as part of a single episode. In relevant part, on the day in

question, Sergeant Gallagher (the supervisor), Officer Macken (the driver), and

Officer Guerrier (the rookie) were conducting a drug sweep operation of the South

Miami Heights area in a black Chevy Blazer. As they turned on SW 113th Place,

they observed four males standing together, one of whom was holding what

appeared to be a marijuana cigarette. Macken stopped the vehicle, and Gallagher

and Guerrier exited from the right side, with Macken’s exit being delayed as he

waited for a vehicle to pass.

      Gallagher and Guerrier approached and gestured for two of the males to

place their hands on a vehicle parked nearby. The two males complied and were

searched while Jordan and the fourth male stood by and watched.            After the

approaching car passed the Blazer, Macken exited.         As he did so, Gallagher

instructed Jordan to place his hands on the vehicle too, but Jordan turned and fled

west, first running behind, then around, a residence. Macken unholstered his

firearm and pursued Jordan on foot, yelling at him to stop and identifying himself

as police.

      As Jordan finished his route around the residence and returned to 113th

Place, he ran northeasterly towards 189th Street, and then easterly along 189th

Street. Somewhere along this path, Jordan turned and pointed a gun at Macken.



                                         8
Macken fired a shot at Jordon and missed. Jordan ran a few more steps, turned,

fired a shot, and missed. Jordan then ran south between two residences and

positioned himself along the east side of a wall separating the patio area of the

duplex homes. Macken ran to the west side of the wall and leaned his back against

it. Macken and Jordan exchanged demands that the other surrender.

         Macken reached around the wall with his right hand holding his gun. Jordan

fired a sequence of shots along the wall, striking Macken in the face. Macken

retreated northwest to the corner of the residence, away from the patios and the

separating wall. A few minutes later, Jordan appeared from behind the wall and

ran southeasterly. Jordan looked back and fired a sequence of shots at Macken,

some of which struck Macken in the leg.

         While Macken was pursuing and exchanging fire with Jordan, Gallagher and

Guerrier were arresting and placing the two males into the Blazer.7 Gallagher and

Guerrier entered the vehicle, and Gallagher began driving easterly along SW 189th

Terrace. Jordan suddenly emerged from between two houses. As the Blazer

approached and passed by, Jordan raised the gun with one hand, pointing it at the

vehicle and continuing to walk. Seeing the gun, Gallagher accelerated past and

away from Jordan. As Gallagher watched Jordan in the side view mirror, Jordan



7   The record is unclear as to the whereabouts of the fourth male.


                                           9
raised his other hand to the gun and tracked the Blazer. Jordan eventually lowered

his gun and walked off to the north.

      Gallagher stopped the vehicle at the end of the block, instructed Guerrier to

stay with the vehicle, and ran back to the location he last saw Jordan. Gallagher

observed Jordan leaning up against the wall of a nearby home, fiddling with his

gun (possibly reloading or clearing a jam). Jordan saw Gallagher running towards

him and raised his gun with both hands. Gallagher fired four shots at Jordan, all

missing. However, Jordan fell to the ground and slipped away back north towards

189th Street.

      After a brief confrontation with Officer Tookes, who was protecting the

injured Macken, Jordan fled east along 189th Street, then southeasterly towards

189th Terrace east of 113th Avenue. By this time, Guerrier was driving the

vehicle with the two men held in the blazer. Jordan reappeared near Guerrier in

the vehicle. As he ran past Guerrier in the vehicle, he pointed his gun at her.8

      We therefore find that the record evidence presented at trial conclusively

refutes Jordan’s argument that each of the offenses for which Jordan was convicted

were committed during a single criminal episode. Cf. Jordan v. State, 182 So. 3d
819, 821 (Fla. 3d DCA 2016) (“[W]e cannot determine from the record provided

whether the consecutive three-year mandatory minimum sentences for multiple
8 Jordan was arrested later that day after significant intervening events not relevant
to this appeal.


                                          10
counts of aggravated assault with a firearm were allegedly committed during a

single criminal episode and whether such sentences are illegal.”). Accordingly, the

stacking of the mandatory minimums was permissible, and the trial court properly

denied Jordan’s rule 3.800(a) post-conviction motion.

      AFFIRMED.




                                        11